--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]” AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
Exhibit 10.15.1
 
AMENDMENT TO
CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE
 
This AMENDMENT TO CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE (“Amendment”) is
made and is effective as of this 24th day of September, 2013, by and between
Mortgage Guaranty Insurance Corporation (“MGIC”), Countrywide Home Loans, Inc.
(“CHL”) and Bank of America, N.A., in its capacity as master servicer or
servicer of Subject Loans (“Servicer”).  Capitalized terms used in this
Amendment without definition have the meaning given them in the Settlement
Agreement.
 
RECITALS
 
WHEREAS, MGIC, CHL, and Bank of America are Parties to a Confidential Settlement
Agreement and Release, dated as of April 19, 2013 (the “Settlement Agreement”);
and
 
WHEREAS, the Parties desire to amend the Settlement Agreement in certain
respects as specified in this Amendment.
 
NOW, THEREFORE, intending to be legally bound, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
including the promises and other matters contained herein, the Parties agree,
pursuant to Section 19(g) of the Settlement Agreement, that the Settlement
Agreement is hereby amended as follows:
 

1. Compensation for Recently Paid Loans.  Subclause (x) of Section 7(a)(ii) is
amended and restated as follows:  “(x) the Settlement Percentage applicable to
the Category of the True-Up Loan, and”.




2. Supplemental Claims.

 

a. Section 1(l) is amended and restated as follows: “‘Claim’ (A) has, with
respect to any Subject Loan, the meaning set forth in the applicable Master
Policy and (B) when used in reference to a Covered Loan or a Recently Paid Loan,
also means a Supplemental Claim.”




b. The following Section 1(yyy) is added: “‘Default Servicing Guide’ means
MGIC’s Default Servicing Guide in effect at June 2013, a copy of which is
attached as Exhibit M hereto.”




c. The following Section 1(zzz) is added: “‘Supplemental Claim’ means a
supplemental claim for items the Insured must advance under Section 5.7 of the
applicable Master Policy, which supplemental claim is made after the date on
which the Claim to which such supplemental claim relates is initially paid.”

--------------------------------------------------------------------------------

d. The following Section 10(f) is added: “Supplemental Claims for Certain Loans:
 MGIC shall make payment pursuant to the provisions of the Default Servicing
Guide relevant to the filing and paying of Supplemental Claims on valid and
allowable Supplemental Claims on Covered Loans and Recently Paid Loans received
by MGIC within 90 days of the initial Claim payment date at the Settlement
Percentage in the same manner as claims for Covered Loans. If, however, MGIC’s
customary practice as to any particular type of Supplemental Claim is to waive
the fact that the Supplemental Claim has not been received within 90 days of the
initial Claim payment date, it shall follow that customary practice for purposes
of Supplemental Claims of that type received pursuant to this Section 10(f). Any
disputes regarding payment on Supplemental Claims, other than a dispute
regarding the application of the preceding sentence, shall be resolved as
described in the final sentence of Section 11(a), and any disputes regarding the
application of the preceding sentence shall be resolved pursuant to Section
11(c).”

 

3. Alternative Dispute Resolution.




a. The following shall be added at the end of Section 11(a): “All disputes
regarding any disallowance of a Supplemental Claim by MGIC in respect of any
Covered Loan or Recently Paid Loan shall be resolved in the same manner and
subject to the same conditions and limitations as disputes regarding an
Exclusion, including without limitation, including such dispute in a Claim
Group; provided, however, that for purposes of resolving disputes about
disallowance of Supplemental Claims, (i) any reference to an ‘Exclusion’ shall
instead be to a ‘disallowance of a Supplemental Claim’, (ii) the bases for the
disallowance of a Supplemental Claim shall be those contained in the terms of
the applicable Master Policy, the provisions of the Default Servicing Guide
relevant to the filing and paying of Supplemental Claims and this Settlement
Agreement, and (iii) the arbitrator shall be bound by the terms of this
Settlement Agreement, the provisions of the Default Servicing Guide relevant to
the filing and paying of Supplemental Claims, and the applicable Master Policy.”




b. Section 13(d)(i) is amended and restated as follows: “(i) Any disputes or
claims within the scope of Sections 11(a) and (b), and any Dispute within the
scope of Section 11(c);”.

--------------------------------------------------------------------------------

c. Section 14(d)(i) is amended and restated as follows: “(i) Any disputes or
claims within the scope of Sections 11(a) and (b), and any Dispute within the
scope of Section 11(c);”.

 

4. Indemnification.




a. The following words are deleted from Section 15(b)(i):   “[***]”.




b. The word “or” following clause (F) of the proviso following Section
15(b)(iii) is deleted.




c. Clause (F) of the proviso following Section 15(b)(iii) is amended to delete
the period and to add “or;” at the end of the Clause.




d. The following new clause shall be added to the end of the proviso following
section 15(b)(iii): “(G) Any obligation of MGIC to pay a Supplemental Claim
pursuant to Section 10(g).”




5. Settlement Agreement.  The Parties hereby affirm all other terms, provisions,
and conditions of the Settlement Agreement.  All references in the Settlement
Agreement to the Settlement Agreement shall mean the Settlement Agreement as
amended by this Amendment.




6. Governing Law.  This Amendment and any Cause of Action arising under or
related to this Amendment shall be governed by, and construed in accordance
with, the internal laws of the State of New York without regard to the law of
conflicts.




7. Interpretation.  This Amendment shall not be construed against any Party, but
shall be construed as if the Parties jointly prepared the Amendment and any
uncertainty and ambiguity shall not be interpreted against any one Party.

 

8. Severability.  If any provision of this Amendment is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Amendment shall remain in full force and effect and shall be binding upon
the Parties.

--------------------------------------------------------------------------------

9. Representations and Warranties.  Each of the Parties represents that: (1) it
has full power and authority to execute and deliver this Amendment and to
perform its obligations under the Amendment; (2) it has taken all necessary
corporate action to authorize the execution and delivery of this Amendment and
the performance of its duties and obligations contemplated hereby; (3) none of
such execution, delivery, or performance of this Amendment and the transactions
contemplated hereby: (A) conflicts with the obligations of such Party under any
material agreement binding upon it; (B) requires any authorization, consent or
approval by, or registration, declaration or filing with, or notice to, any
governmental authority, agency or instrumentality, or any third party, except
for (i) any authorization, consent, approval, registration, declaration, filing,
or notice that has been obtained or given prior to the date hereof and (ii) the
Required Consents; (C) results in, or requires, the creation or imposition of
any lien or other charge upon or with respect to any of the assets now owned or
hereafter acquired by a Party; and (4) this Amendment, upon execution and
delivery, is a valid and binding agreement, enforceable against it in accordance
with the terms of the Settlement Agreement, as amended by this Amendment,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
insurers’ rehabilitation and liquidation, and other similar laws affecting
creditor’s rights generally and general principles of equity.

 

10. Counterparts.  This Amendment may be executed in counterparts, and when each
Party has signed and delivered at least one such counterpart, each counterpart
shall be deemed an original, and, when taken together with the other signed
counterparts, shall constitute one agreement, which shall be binding upon and
effective as to all Parties. Signatures of the Parties transmitted by fax or
.pdf shall be deemed to be their original signatures for all purposes.

 
[The next page is the signature page.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment to Confidential
Settlement Agreement and Release as of the date first stated above.


MORTGAGE GUARANTY INSURANCE CORPORATION
COUNTRYWIDE HOME LOANS, INC.
 
 
/s/ Patrick Sinks
/s/ David A. Cassell
Name: Patrick Sinks
Name: David A. Cassell
Title: President/Chief Operating Officer
Title: Senior Vice President
 
 
 
BANK OF AMERICA, N.A., as Master Servicer or Servicer
 
 
 
/s/ John S. Cousins
 
Name: John S. Cousins
 
Title: Senior Vice President

 

--------------------------------------------------------------------------------

EXHIBIT M


Default Servicing Guide
 
 

--------------------------------------------------------------------------------

MGIC’s
 
JUNE
Default Servicing Guide
 
2013

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Table of Contents


Table of Contents
 
Introduction
page 1
 
 
Communication Shortcuts
3
 
 
1 Reporting
 
 
 
1.01 Reporting Requirements
5
 
 
1.02 Reporting Defaults
6
 
 
1.03 Updating Default Status
6
 
 
2 Loss Mitigation Workouts
 
 
 
2.01 Foreclosure Sale Postponement
9
 
 
2.02 Forbearance
10
 
 
2.03 Repayment
11
 
 
2.04 Special US Treasury, GSE Programs
12
 
 
2.05 Loan Modification
12
 
 
2.06 Short Sale and Deed in Lieu of Foreclosure
14
 
 
3 Foreclosure
 
 
 
3.01 Foreclosure Commencement
17
 
 
3.02 State Time Frame Guidelines for Loans with Primary Coverage
18
 
 
3.03 Bankruptcy
19
 
 
3.04 Foreclosure Bidding Instructions
20
 
 
3.05 Deficiency Judgments
22
 
 
4 Real Estate Owned (REO)
 
 
 
4.01 REO Property Disposition for Primary Coverage
23
 
 
4.02 REO Property Disposition for Supplemental Coverage (Pool or Second-Layer
Coverage)
24

 

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
 
Table of Contents
 
 
 
5 Claim for Loss
 
 
 
5.01 Conditions Prior to Claim
27
 
 
5.02 Exclusions from Coverage
28
 
 
5.03 Nonclaimable Items
28
 
 
5.04 Claim Documentation Requirements
29
 
 
5.05 Filing Claims
31
 
 
5.06 Check Claim Status
32
 
 
5.07 Explanation of Benefits
32
 
 
6 Exhibits
 
 
 
6.01 MGIC Financial Analysis Form
33
 
 
6.02 Arrearage and Principal Reduction Defined With Respect to Loan
Modifications
34
 
 
6.03 State Time Frames for Loans with Primary Coverage
36
 
 
6.04 Claim for Loss Form
37
 
 
7 Default Servicing Tools
 
 
 
7.01 MGIC/Link Servicing
39
 
 
7.02 Automated Default Reporting
41
 
 
7.03 Secure File Transfer
42
 
 
7.04 Electronic Funds Transfer (EFT)
42

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Introduction
 
page 1
 
Introduction



MGIC Reservation of Rights
MGIC retains a full and complete reservation of rights. Neither this document
nor any action taken by MGIC that may appear inconsistent with this document
should be construed as a waiver by MGIC of any rights or defenses it may have.

 

MGIC Master Policy
MGIC’s Master Policy is referred to on several occasions within this guide. To
view a copy of the Master Policy, see Master Policyholder resources at
www.mgic.com/ lender-services/index.html.

 
MGIC Delegated Servicing
Authority
As a servicer, you are bound by the requirements under MGIC’s Master Policy to
mitigate MGIC’s loss and report certain loss mitigation measures to MGIC.

 
To facilitate your loss mitigation efforts, MGIC offers Delegated Servicing
Authority to help streamline your default servicing processes. You can use this
authority to approve or complete — without our prior approval — loss mitigation
workouts (Section 2) that meet our Guidelines for Delegated Authority (referred
to throughout this guide as “Delegated Guidelines”).

 
These guidelines may supersede any special delegation authority previously
offered. We reserve the right to revoke any delegation.

 
Delegated Guidelines apply to loans with primary coverage and/or supplemental
coverage (pool or second-layer coverage).

 

Use of the Term “Borrowers”
Throughout this guide, “borrowers” refers to multiple borrowers or a single borrower.

 
References
Throughout the guide, you will be referred to supporting information in other
sections within the document. For example, (2.06) means you will find related
information in Section 2, subsection 6. These references are hyperlinked to the
appropriate page in the guide.

 
The guide also includes external references, linked to pages on our website,
www.mgic.com.

 

Special Notes
Information to note will be pointed out to you with this symbol,  Note.

 
All changes made to content are indicated in green type.
 

MGIC/Link Servicing
In cases where you need to report or submit information to MGIC, our secure,
online servicing tool, MGIC/Link (7.01), is usually the best option. You can
complete most of your default servicing tasks on MGIC/Link, including reporting,
requesting approvals and uploading documentation.

 
If you’re not already an MGIC/Link user, go to
www.mgic.com/signup to register for a password.


Support
If you have any questions about information presented in this guide, contact
MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
 
page 2
 

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Communication Shortcuts
 
page 3


Communication Shortcuts


Secure, automated support for servicing defaults, reporting loss mitigation
efforts and filing claims.
■
Login ID and password registration for MGIC/Link Servicing and Secure File Transfer at www.mgic.com/signup

■
Questions? Contact customer_service@mgic.com or 1-800-424-6442

 

Communication Submission Options
Time Frame
Default Reporting
Notice of Default
■  Automated Default Reporting
■  MGIC/Link Servicing – Select File/Update a Default
Upon 2nd consecutive past- due payment, by the 20th day of the month
Default Status Updates
■  Automated Default Reporting
■  MGIC/Link Servicing – Select File/Update a Default
■  Secure File Transfer – Select MEA Updates
■  Fax to 1-800-353-8781
Monthly updates by the 20th day of the month
Loss Mitigation/Loan Workouts
Loan Modification Reporting
■  MGIC/Link Servicing – Select Loan Modification
– Individual modifications – Submit single loan mod
– Multiple modifications – Submit Loan Mod Submission
Spreadsheet
■  Secure File Transfer – Select Loan Modifications
Within 30 days of completed modification effective date
Nondelegated
Short Sale Approval
■  MGIC/Link Servicing – Select Short Sale
Prior to agreement of terms
Other Nondelegated Loan
Workout Approval
■  MGIC/Link Servicing – Select Other Workout Types
Prior to agreement of terms
Processing Promissory
Notes Payable to MGIC
■  Send to:  Resurgent Mortgage Servicing
55 Beattie Place, Ste. 110, MS #003
Greenville, SC 29601
Upon execution, following short sale/deed in lieu execution
Real Estate Owned (REO)
Request for Approval of
Offer
■  Send documents to reo_marketing@mgic.com
Upon MGIC receipt of the
offer, through the time of claim resolution
Claim Filing
Initial Claim Filing
■  MGIC/Link Servicing – Select File a Claim
– Submit required documentation, DSG 5.04
Within 60 days of title transfer/
foreclosure completion
Submission of Claim
Documents
■  MGIC/Link Servicing – Select Upload Claim Documents
Submit documents before, during or after claim filing or upon request
Submitting Additional Expenses on a Paid Claim (Supplemental)
■  MGIC/Link Servicing – Select File a Claim; then
Supplemental Confirmation Required
■  Send documents to claimsquery@mgic.com
– Identify as “additional expenses” and list MGIC C/C
Within 90 days of initial claim payment
Request for Reconsideration of a Paid Claim
■  Send documents to claimsquery@mgic.com
– Identify as a “request to reconsider” and list MGIC C/C
Within 90 days of initial claim payment
Claim Status/ Explanation of Benefits
■  MGIC/Link Servicing – Select Policy Inquiries
 

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
 
page 4
 

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 1 – Reporting


page 5
 
Section 1: Reporting
 
1.01 Reporting Requirements
1.02 Reporting Defaults
1.03 Updating Default Status


1.01 Reporting Requirements
 
Below is a summary of MGIC reporting requirements. Refer to the sections
indicated for guidelines, reporting/submission options, documentation
requirements and support.

 

1.01a  Defaults
Notify MGIC when a borrower becomes 2 consecutive payments past due by filing a
Notice of Delinquency (1.02).

 

1.01b  Default Status
On a monthly basis, report to MGIC both the status of loans in default and your
servicing efforts to remedy default as required by the Master Policy.

 

1.01c  HAMP Modifications
Report on a monthly basis:

 
■  HAMP trial status;
■ all other HAMP modification status updates; AND
■  all completed (official) HAMP modifications.
 
For details, see www.mgic.com/default-servicing/treasury-gse-programs.html.

 

1.01d  Loan Modifications
Report completed modifications that meet MGIC Delegated Guidelines to MGIC
within 30 days of the modification effective date (2.05a).


 
–
For modifications that fall outside of MGIC Delegated Guidelines (2.05b), submit
requests to MGIC for approval before completing the modification as required by
the Master Policy.


Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 1 – Reporting


page 6
 
1.02 Reporting Defaults
 

1.02a
Guidelines for
Reporting Defaults
Notify MGIC when a borrower becomes 2 consecutive payments past due by filing a
Notice of Delinquency.

 
Reporting
File a Notice of Delinquency via:
 
■  MGIC/Link Servicing – Select File/Update a Default in the main menu; OR

 

■
Automated Default Reporting (ADR) – Produce your ADR file no earlier than the
20th day and report to MGIC by the 3rd-to-last business day of the month.




Note Contact  MGIC Customer Service  with any Mortgage  Insurance Premium
questions when a loan becomes delinquent.



Support
For questions regarding ADR setup, contact MGIC eCommerce Services,
ecommerce_services@mgic.com or 1-800-558-9900.

 
1.03 Updating Default Status


Following a default, report both the status of the loan and your servicing
efforts to remedy the default.
 

1.03a
Guidelines for Updating
Status via Automated
Default Reporting (ADR)
Update default status in ADR monthly.
 
When updates aren’t reported, MGIC will send a Monthly Exception Audit (MEA)
listing all loans that were previously reported as delinquent, but that are
missing from the most recent ADR submission.
 
MGIC will deliver MEA reports to you through Secure File Transfer (SFT). We will
notify you via e-mail that an MEA report has been posted to SFT.
 
Update the MEA with the most current status of the loans previously reported as
delinquent, but that are missing from the most recent ADR submission.

 
Reporting 
Report changes in status as they occur:

 
For individual loans, submit changes via
MGIC/Link Servicing; select File/Update a
Default in the main menu.


For multiple loans, submit changes via:
■   ADR OR
■ Secure File Transfer – select MEA Updates as the file recipient
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 1 – Reporting
 
page 7
 
1.03b
Guidelines for Updating Status Using a Method Other Than ADR
MGIC mails a Monthly Delinquency Loan Status Report (MDLSR) on each loan
previously reported in default. MGIC prints the last reported status on the
MDLSR to help you determine whether the status has changed.
 
Use the MDLSR to update or provide additional information about any of the
following items:
■  loan status;
■  current principal balance;
■ loan due-for date;
■ delinquency status – if a bankruptcy petition was filed, include chapter,
filing date and date relief was granted;
■ date foreclosure proceedings commenced (first legal action/date of the first
document filed) and whether there is a foreclosure sale scheduled (3.01a);
■  foreclosure sale date, if applicable; AND/OR
■ date Borrower’s Title or Good and Merchantable Title (as defined in MGIC’s
Master Policy) was acquired (5.01b).



You can also use the MDLSR to notify MGIC that:
■  a loan in default is now current;
■  a loan in default has now been paid in full;
 
Note  “Paid in full” does  not apply to servicing transfers, short sales
 or presales.
■ a servicing transfer has occurred;
■  the loan number has changed;
■ the contact person for your organization has changed; AND/OR
■ your physical address has changed.



Reporting
Whenever a change occurs to any of the information listed above, return the
updated default status information to MGIC by the 20th of the month via:

■ MGIC/Link Servicing – Select File/Update a Default in the main menu OR
■  Fax 1-800-353-8781


Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 1 – Reporting
 
page 8
 

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 2 – Loss Mitigation Workouts
 
page 9


Section 2:
Loss Mitigation
Workouts
 
2.01 Foreclosure Sale Postponement
2.02 Forbearance
2.03 Repayment
2.04 Special US Treasury, GSE Programs
2.05 Loan Modification
2.06 Short Sale and Deed in Lieu of Foreclosure



Loan workouts can preserve homeownership for the borrowers and prevent losses as
well. The MGIC Master Policy requires you to assist and cooperate with MGIC in
preventing and mitigating MGIC’s loss. This means that a loan workout, such as a
repayment plan, forbearance plan or loan modification, must be offered to any
borrowers who have the ability to cure the delinquency.
 
It is important to work closely with borrowers as soon as they begin to
experience problems making their mortgage payment. It may even be appropriate to
extend assistance to borrowers who are current on their mortgage loan if you
learn they are experiencing a problem. MGIC recognizes the benefits of home
retention to all involved and offers a variety of loss mitigation workout
options designed to keep borrowers in their home. MGIC relies on you to contact
troubled borrowers as part of your loss mitigation duties.
 
The following loss mitigation workout options can be performed as long as the
terms of the workout comply with the respective MGIC Guidelines for Delegated
Authority (Delegated Guidelines). These guidelines apply to primary coverage
and/or supplemental coverage (pool or second-layer coverage). MGIC offers
delegated authority to increase efficiency, but reserves the right to revoke
this delegation on notice.
 
While MGIC prefers that you use Delegated Guidelines, we are happy to work with
you on any workout type.
 

MGIC Reservation of Rights
MGIC retains a full and complete reservation of rights. Neither this document
nor any action taken by MGIC that may appear inconsistent with this document
should be construed as a waiver by MGIC of any rights or defenses it may have.



2.01 Foreclosure Sale Postponement
 
2.01a
Delegated Guidelines for Foreclosure Sale Postponement
You have delegated authority to postpone a scheduled foreclosure sale in order
to pursue a forbearance, repayment plan, loan modification or short sale. This
delegation pertains only to the postponement of the foreclosure sale.
 
MGIC’s liability (interest and expenses) may be limited to state time frames (3.02).

 

Note
Loss mitigation workouts that do not meet MGIC’s delegated guidelines for
forbearance (2.02), repayment plans (2.03), loan modifications (2.04, 2.05) or
short sales (2.06) must be submitted to MGIC for prior approval.



Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 2 – Loss Mitigation Workouts
 
page 10


2.01b
Nondelegated Requirements for Foreclosure Sale Postponement
Submit a foreclosure sale postponement request and documentation as described
below.

 
Documentation
Submit the following:

■  date of foreclosure initiation,
■  the timeline needed for postponement AND
■  information detailing the reason for postponing the foreclosure sale.
 
Submission
Request approval and submit documentation via MGIC/Link Servicing. Select Other
Workout Types in the main menu.



2.02 Forbearance


2.02a
Delegated Guidelines for Forbearance Plans
You have delegated authority to complete a forbearance plan on MGIC-insured
loans that meet the following criteria:

■ The forbearance term may not exceed 6 months from the loan due date.
■ The borrower is unable to make full monthly payments.
■ The forbearance plan should be part of a broader workout strategy for home
retention or sale.
■ At the conclusion of the forbearance agreement, one of the following actions
must occur:
– The loan is reinstated.
– The loan is paid in full.
– A repayment plan
(2.03) that results in full reinstatement of the loan is executed.
– A loan modification
(2.04, 2.05) that results in full reinstatement of the loan is executed.
– The property is sold.


2.02b
Nondelegated
Requirements for Forbearance Plans
Forbearance plans falling outside of MGIC Delegated Guidelines (2.02a) must be
approved before the plan is implemented.
 
Submit a request and required documentation.



Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.




--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 2 – Loss Mitigation Workouts


page 11



Documentation
Submit the following:

■ the terms of the forbearance plan;
■   a complete financial package disclosing all income, assets and expenses from
the last 2 months;
■   letter of hardship written by the borrowers or a personal representative;
AND
■ indication of the borrowers’ ability to resolve the delinquency.



 
Note
While we ask that you make every effort to obtain required documentation, we
realize that is not always possible. If despite your efforts you are unable to
produce all of the required documents, submit all available documentation for
MGIC to review the workout request.

 

Submission
Submit requests for approval and required documentation via MGIC/Link Servicing.
Select Other Workout Types in the main menu.

 
2.02c
Borrower Adherence
If borrowers do not adhere to the forbearance plan payment schedule:

■ pursue additional available workout considerations AND
■ proceed with foreclosure (3.01), as applicable.


2.03 Repayment
 
2.03a
Delegated Guidelines for Repayment Plans
You have delegated authority to complete repayment plans on MGIC-insured loans
that meet MGIC Delegated Guidelines. The repayment term may not exceed 6 months
from the loan due date.

 
2.03b
Nondelegated
Requirements for Repayment Plans
Repayment plans falling outside of MGIC Delegated Guidelines (2.03a) must be
approved before the plan is implemented.
 
Submit a request and required documentation as described below.

 
Documentation
Submit the following documentation and information:

■ the terms of the repayment plan;
■ a complete financial package disclosing all income, assets and expenses from
the last 2 months;
■ a letter of hardship written by the borrowers or a personal representative;
AND
■ proof of the borrowers’ ability to resolve the delinquency.
 

 
Note
While we ask that you make every effort to obtain required documentation, we
realize that is not always possible. If despite your efforts you are unable to
produce all of the required documents, submit all available documentation for
MGIC to review the workout request.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 2 – Loss Mitigation Workouts


page 12
 

Submission
Submit requests for approval and required documentation via MGIC/Link Servicing.
Select Other Workout Types in the main menu.

 
2.03c
Borrower Adherence
If borrowers do not adhere to a repayment plan schedule:

■ pursue additional available workout considerations AND
■ proceed with foreclosure (3.01), as applicable.
 
2.04 Special US Treasury, GSE Programs
 
MGIC offers Delegated Guidelines for a variety of workout options on loans with
primary mortgage insurance coverage under several US Treasury- and GSE-
sponsored programs.
 
For details, see www.mgic.com/default-servicing/treasury-gse-programs.html.
 
2.05 Loan Modification
 
MGIC expects you to offer a loan modification on every MGIC-insured loan in
default when the borrowers have the desire and financial ability to continue
making their mortgage payment after the loan is modified.
 
When you report a loan modification, we will notify you whether the approval is
with or without limitations.
 
2.05a
Delegated Guidelines for Loan Modifications
■  Interest rate – same or lower than the premodification rate; AND
■   Term – fully amortizing, up to 50 years from loan origination date; AND
■  Loan meets the following capitalization guidelines

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 2 – Loss Mitigation Workouts
 
page 13
 
Capitalization Guidelines
 
Policy Type & Modified
Unpaid Principal Balance (UPB)
 
Approval Without Limitations
Approval With Limitations to UPB
(pre-mod or original UPB, whichever is less)
Primary
■  Less than or equal to 110% of original UPB
YES
N/A
■  Greater than 110% of original
UPB
■  Number of PITI payments capitalized
0-12 months AND
■  Payment (P&I) reduced or stays the same
Then, YES
■  Number of PITI payments capitalized
> 12 months AND/OR
■  Payment (P&I) increased
Then, YES, with limitations
Pool Only or Primary with Pool
■  Less than or equal to 105% of original UPB
YES
N/A
■  Greater than 105% of original
UPB
■  Number of PITI payments capitalized
0-6 months AND
■  Payment (P&I) reduced by 25% or more
Then, YES
■  Number of PITI payments >6 months
AND/OR
■  Payment (P&I) not reduced by at least
25%
Then, YES, with limitations

 
Note
If a modification exceeds the guidelines above, submit to MGIC for review.




Reporting
Report completed loan modifications within 30 days of the modification effective
date.

■ For individual modifications, use
MGIC/Link Servicing. Select Loan Modification in the main menu.
■ For multiple modifications, complete and submit the Loan Modification
Submission Spreadsheet via:
– MGIC/Link Servicing – Select Loan Modification in the main menu; OR
– Secure File Transfer – Select Loan Modifications as the File Recipient.
 
We will respond with a letter for individually submitted modifications and a
spreadsheet for multiple modification submissions containing:
■ Information pertaining to any premium adjustments based on changes to the
reported UPB, AND
■ Approval status:
– Approval of the loan modification terms as reported to MGIC
–
Approval with a limitation of the claimable principal balance in the event a loan
re defaults and results in a claim
 

Note Refer to 6.02 for the application of arrearage and principal reduction with
respect to loan modifications.



■
If you submit a claim on a modified loan not previously reported, we reserve the
right to adjust the claim.


2.05b
Borrower Adherence
If borrowers do not adhere to modification payment terms:

■ pursue additional available workout considerations AND
■ proceed with foreclosure (3.01), as applicable.
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 2 – Loss Mitigation Workouts
 
page 14
 
2.06 Short Sale and Deed in Lieu of Foreclosure


A short sale or deed in lieu may be an appropriate workout option when all home
retention options have been exhausted, and the borrowers are unable or unwilling
to continue making their full mortgage payment. Under these circumstances, we
prefer a short sale; however, we understand that there are situations where a
deed in lieu of foreclosure may be the only appropriate workout option.
 

 
Note
On Fannie Mae or Freddie Mac loans, follow investor guidelines. MGIC has
delegated approval authority to Fannie Mae and Freddie Mac for short sale and
deed in lieu workouts (5.04b).

 
2.06a
Delegated Guidelines for Short Sales and Deeds In Lieu
You have delegated authority from MGIC to complete a borrower-titled short sale
or deed in lieu on every MGIC-insured, non-GSE loan where:

■ The borrowers do not qualify for a loan modification and do not have the long-
term financial ability to continue paying their full mortgage payment.
■ The following delegation criteria are met:
 
Short sale
– Unless foreclosure has been initiated, the borrowers must meet one of the
allowable hardship scenarios
– The sale price is based on an interior property valuation completed within the
past 90 days, or at the servicer’s discretion, 120 days
– The variance between the “as is” and “repaired” values is < 15%,
–  The net sale proceeds must equal 82% or higher of the “as is” value
– The borrowers must not receive any funds from the sale of the property or
retain or regain ownership of the property
 
Deed in lieu
– Unless foreclosure has been initiated, the borrowers meet one of the allowable
hardship scenarios OR have filed bankruptcy
– Scheduled foreclosure sale date must be more than 60 days from the date of
approval of the deed in lieu and may not be postponed to allow for deed in lieu
consideration
– The title to the property must be free and clear of all subordinate liens or
encumbrances
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.



--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 2 – Loss Mitigation Workouts
 
page 15


Allowable Hardship Scenarios


 
Delinquency
 
Stated Hardship Reason
Credit
Score
Current or
<60 days
■  Death
■  Long-term/permanent disability
■  Distant employment transfer, including Permanent Change of Station order,
greater than 50 miles
Not
Applicable
>60-120 days
■  Death
■  Long-term/permanent disability
■  Distant employment transfer, including Permanent Change of Station order,
greater than 50 miles
■  Unemployment outside of borrower control
■  Divorce
Not
Applicable
>120 days
■  Any
< 620




Note MGIC allows delegation for short sales  and deeds in lieu, regardless of
occupancy type.



2.06b
Borrower Contribution Requirements
MGIC Delegated (Non-GSE)

■
We do not require that you obtain a contribution from the borrower; doing so is at
your discretion
■ If you do obtain a contribution, the following requirements apply:
– Cash contributions must be paid to the servicer at sale closing or upon
execution of the deed in lieu
– Promissory notes must be executed according to MGIC’s Promissory Note
Guidelines


Promissory Note Guidelines
 
When you obtain a promissory note, whether at our direction or at your
discretion, the following requirements apply:
■ Monthly payment should be affordable for the borrowers but no lower than $50
per month
■ Borrowers must sign and date the promissory note at the closing of the short
sale or upon execution of the deed in lieu
■  Note must be payable to Mortgage Guaranty Insurance Corporation (MGIC, a
Wisconsin insurance corporation)
■  Upon execution, send the original, signed promissory note referencing the
MGIC certificate number to:
 
Resurgent Mortgage Servicing
55 Beattie Place, Ste 110, MS #003
Greenville, SC 29601
1-800-365-7107



Note Resurgent will send the borrower a welcome
 letter and perform all servicing activities on behalf of MGIC.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 2 – Loss Mitigation Workouts
 
page 16
 
2.06c
Closing Provisions
(Short Sales Only)
Second lien payoff provisions apply to second mortgages owned by a third party
(a legal entity unaffiliated with the servicer).
 
If a second mortgage exists, and the short sale has influence on MGIC’s claim
settlement (i.e., a second mortgage exists and the second lien holder demands
funds to release the lien), use the following to determine the allowable payoff:

■
MGIC will agree to pay a maximum of $6,000 or an amount not to exceed 50% of the
current outstanding second lien amount to the second lien holder. This
requirement only applies if the net proceeds from the short sale plus MGIC’s
claim payment will make the servicer whole.

 
If the short sale has no influence on the claim settlement (i.e., MGIC’s
percentage option settlement amount is less than the loss on sale), MGIC has no
requirements or limitations on the second lien payoff provision.





Note
Third-party vendor loss mitigation fees are not claimable and should not be
deducted from the sales proceeds or included as an expense on the claim.



2.06d
Nondelegated
Requirements for
Short Sales and Deeds in Lieu
Short sales and deeds in lieu that fall outside of MGIC Delegated Guidelines
(2.06a)require MGIC approval before the sale or deed in lieu is completed.
 
Submit your request for approval to MGIC along with the following documentation.

 
Documentation
MGIC requires the following documents:

■  a completed MGIC Financial Analysis (6.01) or comparable analysis;
■ documentation for all sources of income from the last two months, including
but not limited to, paystubs and any asset account that provides 1099 income
from interest or dividends, such as checking, savings and investment accounts;
money market, CDs, stocks, bonds, trusts and annuities;
■ federal tax returns for the last year OR IRS Form 4506-T, Request for
Transcript of Tax Return, completed and signed by the borrowers;
■ a letter of hardship written by the borrowers or a personal representative
indicating the reason for default;
■ financials, income and expense breakdown, current within the last 90 days;
■  a recent credit report dated within the last 90 days;
■ an estimated HUD-1 Settlement Statement or Net Sheet (short sale only);
■ an executed Offer to Purchase agreement (short sale only);
■ a payoff statement including all fees and costs within the last 30 days; AND
■ a Broker’s Price Opinion (BPO) or an appraisal no more than 90 days old – or
up to 120 days old, at your discretion – including interior photographs.
 
MGIC may request additional documentation prior to approval of the sale. While
we ask that you make every effort to obtain required documentation, we realize
that is not always possible. If despite your efforts you are unable to produce
all of the required documents, submit all available documentation for MGIC to
review the workout request.
 
Submission
Submit your request for approval and required documentation using MGIC/Link
Servicing. Select Short Sale or Deed in Lieu, as appropriate in the main menu.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 3 – Foreclosure
 
page 17


Section 3:
Foreclosure
 
3.01 Foreclosure Commencement
3.02 State Time Frame Guidelines for Loans with Primary Coverage
3.03 Bankruptcy
3.04 Foreclosure Bidding Instructions
3.05 Deficiency Judgments


3.01 Foreclosure Commencement
 
3.01a
Guidelines for
Foreclosure Commencement
When a default cannot be resolved through a loan workout, foreclosure must be
initiated by filing a complaint in the appropriate court; publishing a notice of
sale or by such other process as required by Applicable Law by the end of the
4th month (120th day) of default.

 

Note In instances where you receive returned keys from homeowners  and/or are
made aware of a property’s  abandonment,  immediately begin the foreclosure
process.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 3 – Foreclosure
 
page 18


3.02 State Time Frame Guidelines for Loans with Primary Coverage
 
3.02a
Guidelines for State Time Frames
MGIC has state time frames (6.03) that list the number of days MGIC allows to
complete a foreclosure, subject to additional time required for diligent
servicing and loss mitigation activities. If the number of days submitted on a
claim exceeds the applicable State Time Frame, please provide to MGIC a
chronology of events (5.04a). MGIC will review the information to determine if
additional days claimed will be allowed.

 
State time frame intervals
■ Foreclosure commencement – 150 days (5 months) from the due date of the last
paid installment to initiate the legal foreclosure action (typically notice of
default or complaint)
■ Foreclosure duration – Time from foreclosure commencement to foreclosure
completion; varies based on state-by-state foreclosure statutes
■ Claim filing – 60 days from foreclosure completion
 
Foreclosure Duration
 
Last Paid
Installment
Foreclosure Commencement
Foreclosure
Completion
Claim
Filing
   
5 months (150 days) if last paid installment is 5/1/08 or after
Variable days based on State & Foreclosure Method from Foreclosure Commencement
to Foreclosure Completion
60 days

 

Note
Short sale/deed in lieu: State time frame guidelines also apply to short sale
and deed in lieu claims. Claim filing is required within 60 days of the short
sale closing or execution of the deed in the case of a deed in lieu.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 3 – Foreclosure
 
page 19
 
3.03 Bankruptcy
 
Different rules and procedures may apply to each bankruptcy proceeding. Once you
are notified that borrowers have filed a bankruptcy petition, it is good
practice to seek the advice of an attorney familiar with bankruptcy law to
determine the best, most cost-effective course of action for each bankruptcy
case.


Prompt, diligent follow-up on bankruptcy cases can lead to substantial net savings.
 
3.03a
Guidelines for Borrowers Filing Bankruptcy
Initiating relief from bankruptcy under a Chapter 13 filing must be completed
within 60 days from the date of the last payment under the bankruptcy plan.

Initiate foreclosure within 60 days after:
■ the automatic stay is lifted,
■  the bankruptcy case is dismissed OR
■  the borrowers are discharged.
 
Reporting
If borrowers are involved in any bankruptcy proceeding, notify MGIC via
MGIC/Link Servicing. Provide the following information:

■ the type of bankruptcy filed,
■ the filing date AND
■ the date the relief from automatic stay was granted.
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 3 – Foreclosure
 
page 20
 
3.04 Foreclosure Bidding Instructions
 
MGIC requires servicers to utilize the following foreclosure bidding
instructions to determine the proper bid amount for properties with MGIC-insured
loans.
 
Note that the MGIC claim payment will never exceed our percentage guaranty
option unless we elect to acquire the property.
 
3.04a
Foreclosure Bid Calculation Reference Table

 

 
Note
If the bid calculation exceeds the total mortgage indebtedness, bid the total
debt.

 
Property
State
 
Bidding Instructions
AK(1)
Greater of 85% FMV or investor guidelines
AL
Greater of 85% FMV or Make Whole Amount if required by investor
AR
Greater of 85% FMV or Make Whole Amount if required by investor
AZ(1)
Greater of 85% FMV or investor guidelines
CA(1)
Greater of 85% FMV or investor guidelines
CO
Greater of 85% FMV or Make Whole Amount if required by investor
CT(2)
Greater of 85% FMV or Make Whole Amount if required by investor
DC
Greater of 85% FMV or Make Whole Amount if required by investor
DE
Greater of 85% FMV or Make Whole Amount if required by investor
FL
Start at $100, up to greater of 85% FMV or Make Whole Amount if required by
investor
GA(1)
Greater of 85% FMV or investor guidelines
HI
Greater of 85% FMV or Make Whole Amount if required by investor
IA(1)
Greater of 85% FMV or investor guidelines
ID
Greater of 85% FMV or Make Whole Amount if required by investor
IL
Greater of 85% FMV or Make Whole Amount if required by investor
IN
Greater of 85% FMV or Make Whole Amount if required by investor
KS
100% of total debt
KY
Start at 2/3 Sheriff Appraisal up to 85% of FMV or Make Whole Amount if required
by investor guidelines
LA
Start at 2/3 Sheriff Appraisal up to 85% of FMV or Make Whole Amount if required
by investor guidelines
MA
Greater of 85% FMV or Make Whole Amount if required by investor
MD
Greater of 85% FMV or Make Whole Amount if required by investor
ME
Greater of 85% FMV or Make Whole Amount if required by investor
MI
Greater of 85% FMV or Make Whole Amount if required by investor
MN(1)
Greater of 85% FMV or investor guidelines
MO
Greater of 85% FMV or Make Whole Amount if required by investor
MS
Greater of 85% FMV or Make Whole Amount if required by investor
MT(1)
Greater of 85% FMV or investor guidelines

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 3 – Foreclosure
 
page 20
 
Property
State
 
Bidding Instructions
NC
Greater of 85% FMV or Make Whole Amount if required by investor
ND(1)
Greater of 85% FMV or investor guidelines
NE(1)
Greater of 85% FMV or investor guidelines
NH
Greater of 85% FMV or Make Whole Amount if required by investor
NJ(1)
Start at $100, up to greater of 85% FMV or investor guidelines
NM
Greater of 85% FMV or Make Whole Amount if required by investor
NV
Greater of 85% FMV or Make Whole Amount if required by investor
NY(1)
Greater of 85% FMV or investor guidelines
OH
Start at 2/3 Sheriff Appraisal, up to greater of 85% FMV or Make Whole Amount if
required by investor
OK
Start at 2/3 Sheriff Appraisal, up to greater of 85% FMV or Make Whole Amount if
required by investor
OR(1)
Greater of 85% FMV or investor guidelines
PA(1)
Start at Sheriff cost, up to greater of 85% FMV or Make Whole Amount if required
by investor guidelines
RI
Greater of 85% FMV or Make Whole Amount if required by investor
SC(3)
Greater of 85% FMV or Make Whole Amount if required by investor
SD(1)
100% of total debt
TN
Greater of 85% FMV or Make Whole Amount if required by investor
TX
Greater of 85% FMV or Make Whole Amount if required by investor
UT
Greater of 85% FMV or Make Whole Amount if required by investor
VA
Greater of 85% FMV or Make Whole Amount if required by investor
VT(1)
Greater of 85% FMV or investor guidelines
WA(1)
Greater of 85% FMV or investor guidelines
WI(1)
Greater of 85% FMV or investor guidelines
WV
Greater of 85% FMV or Make Whole Amount if required by investor
WY(1)
Greater of 85% FMV or investor guidelines
 
Guam(1)
Greater of 85% FMV or investor guidelines
Puerto Rico(1)
Greater of 85% FMV or investor guidelines

 

 
FOOTNOTES
(1) MGIC does not pursue deficiencies in these states.
(2) In a strict foreclosure action, MGIC requires that you file a motion within
30 days after the title vests, in order to preserve MGIC’s deficiency rights.
Please instruct your attorney accordingly
(3) The deficiency should be set forth in the initial pleadings.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 3 – Foreclosure
 
page 21
 
3.04b
Bid Calculation Components
Fair Market Value (FMV)
 
MGIC requires servicers to obtain and use one of the following documents to
determine the appropriate FMV:

■ A BPO less than 120 days old as of the foreclosure sale date OR
■  An appraisal, where required by
state statute, that is less than 120 days old as of the foreclosure sale date.
 
MGIC does not accept values determined by Automated Valuation Models (AVMs);
however, we will accept a bidding value derived through Fannie Mae’s or Freddie
Mac’s valuation model.
 
For variances between “as is” and “repaired” values:
■ If 10% or less, use the “as is” value for FMV.
■ If greater than 10%, use the “repaired” value for FMV.


Total Debt or Total Mortgage Indebtedness


The total amount of debt associated with the mortgage includes principal,
interest and any additional costs (attorney fees, property preservation costs,
etc.) incurred.
 
Make Whole Amount


Fannie Mae and Freddie Mac define the “make whole amount” as total mortgage
indebtedness less the amount of the anticipated mortgage insurance claim
payment. For questions regarding the make whole bid amount, contact your
investor.
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 3 – Foreclosure
 
page 22
 
3.05 Deficiency Judgments
 
3.05a
Guidelines for
Deficiency Judgments
MGIC will notify you in writing if we determine that you should preserve our
subrogated deficiency rights.
 
MGIC requires you to preserve its right to a deficiency judgment if the
deficiency is estimated to exceed $30,000.
 
MGIC will reimburse additional accrued interest and certain expenses resulting
from this extended redemption period or delay if:

■ the deficiency is preserved or established at MGIC’s direction AND
■ there is an extended redemption period or a delay directly related to
preserving or establishing the deficiency (beyond the usual custom and
practice).
 
These additional amounts must be identified clearly on the claim form.


Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 4: Real Estate Owned (REO)
 
page 23
 
Section 4:
Real Estate
Owned (REO)
 
4.01 REO Property Disposition for Primary  Coverage
4.02 REO Property Disposition for Supplemental Coverage
(Pool or Second-Layer Coverage)

 
4.01 REO Property Disposition for Primary  Coverage
 
4.01a
Guidelines for Property Disposition for Primary Coverage
MGIC encourages servicers to pursue marketing of REO properties prior to claim
filing or resolution.
 
List price approval is not required.
 
Offers deemed acceptable by the insured must be submitted for approval until the
claim is resolved.

 
Documentation
MGIC requires the following documentation for offer approval:

■ interior valuation with photos;
■ cost of any repairs made; AND
■ sale terms including:
– offer amount,
– closing date,
– estimated closing costs for buyer and seller AND
– any other miscellaneous terms of sale.


For Sales With Influence on the MGIC Claim for Loss


Include the following with your claim submission:
■ a copy of the HUD-1 Settlement Statement (required in order to receive a claim
payment).
 

Note The MGIC Sale Approval Letter will indicate whether the offer is with or
without influence to the claim for loss. If the sale has influence to the claim
for loss and there are changes to the terms of the sale, MGIC’s approval is
required.



For Sales With No Influence on the MGIC Claim for Loss


You are not required to provide a copy of the HUD-1 Settlement Statement. MGIC
approval is not required for any change to the terms of sale.



Submission
Send e-mail to reo_marketing@mgic.com, including your submission request and
supporting documents.



Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 4 – Real Estate Owned (REO)


page 24


4.02
REO Property Disposition for Supplemental
Coverage (Pool or Second-Layer Coverage)

 
4.02a
Guidelines for REO
Property Disposition
for Supplemental
Coverage (Pool or
Second-Layer
Coverage)
MGIC will oversee the insured’s marketing activity for all REO properties with
supplemental pool or second-layer coverage.
 
Listing Approval
 
Submit marketing packages for listing approval within 30 days of property
possession.
 
Upon receipt, MGIC will review the package. Within 3 business days, you will
receive our response, including listing instructions and an approved minimum net
sale proceeds figure. The list price approval is valid for 60 days.

 
Upon listing, all of the following apply:
■ All list price reductions that may result in less than the approved minimum
net sale proceeds must be approved by MGIC.
■ An updated BPO is required every 90 days.
■ Monthly status reports of the marketing activity of each property must be
provided to MGIC.
 
Offer Processing Approval
You may negotiate any offer that will result in a net sale proceeds amount
greater than or equal to the minimum net sale proceeds amount approved by MGIC.
Submit to MGIC for approval any offers deemed acceptable by the insured that do
not meet the minimum net sales proceeds.
 
Documentation
Listing Approval



Submit marketing packages including:
■ a copy of the appraisal from loan origination
■  contact name and phone number for individual with access to property
■ 2 interior valuations with photos:
– 1 BPO obtained from an agent selected by the servicer/insured AND
– 1 BPO obtained through MGIC Real Estate Operations (order BPOs at
REVSalesSupport@mgic.com)
■ an indication of the recommended marketing strategy, “as is” or “repaired,”
and
■  the suggested list price;
■ eviction information, as applicable, including start and end dates, and
whether the occupant is a tenant or borrower (as available); AND
■  bids for repair — prior MGIC approval is required for any nonemergency
repairs to be completed on properties with supplemental coverage.
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 4 – Real Estate Owned (REO)


page 25
 
Offer Processing


If you have an offer requiring MGIC approval, submit the following:
■ a copy of the sales terms, including:
– the offer amount, closing date and estimated closing costs for the buyer and
the seller; AND
–   any other miscellaneous terms of the offer agreement.



Note
Provide the HUD-1 Settlement Statement as soon as it’s available, regardless of
when the supplemental (pool or second-layer coverage) claim is filed.




Submission
Send e-mail to reo_marketing@mgic.com, including your submission request and
supporting documents.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 4 – Real Estate Owned (REO)


page 26
 

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 5: Claim for Loss
 
page 27
 
Section 5:
Claim for Loss
 
5.01 Conditions Prior to Claim
5.02 Exclusions from Coverage
5.03 Nonclaimable Items
5.04 Claim Documentation Requirements
5.05 Filing Claims
5.06 Check Claim Status
5.07 Explanation of Benefits

 

MGIC Reservation of Rights
MGIC retains a full and complete reservation of rights. Neither this document
nor any action taken by MGIC that may appear inconsistent with this document
should be construed as a waiver by MGIC of any rights or defenses it may have.

 
5.01 Conditions Prior to Claim
 
5.01a
Guidelines for
Compliance
In order to be entitled to a claim payment, you must comply with all conditions
under the MGIC Master Policy, including but not limited to the following:
■  File the Notice of Default and ongoing monthly reporting in a timely manner
(1.02, 1.03).
■ Make a good faith effort to mitigate MGIC’s loss (Section 2).
■ Commence and complete foreclosure as required by MGIC (Section 3).
■ Obtain MGIC’s approval as required on borrower-titled (5.01b) or lender-titled
sales of the property (Section 4).
■ File the claim for loss in a timely manner (Section 5).
■  Provide supporting documentation and information as requested by MGIC (5.04).

 
5.01b
Guidelines for Title Acquisition
Acquisition of title to the property is generally a prerequisite to filing a
claim for loss, subject to the following requirements:
 
Good and Merchantable Title
 
Good and Merchantable Title is title to the property that is free and clear of
all liens, restrictions and encumbrances, including the borrowers’ right of
redemption, other than title exceptions permitted by MGIC.

 

Note
Good and Merchantable Title is required for all loans for which MGIC elects to
acquire the property and loans with supplemental coverage (pool or second-layer
coverage).
 
Borrower’s Title
 
Borrower’s Title is title to the property as was vested in the borrower at the
time of conveyance through foreclosure or deed in lieu of foreclosure.

 

Note
If MGIC does not elect to acquire title to the property in settlement of the
claim, only Borrower’s Title is required to file the claim.



Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 5 – Claim for Loss


page 28
 
Other Acceptable Title Transfer Scenarios
■ a borrower-titled short sale is closed; OR
■ the property is acquired by a third-party bidder at the foreclosure sale; OR
■ MGIC exercises its option to accelerate filing of a claim for loss.
 
5.02 Exclusions from Coverage


Refer to Section 4 of MGIC’s Master Policy for information regarding situations
that may jeopardize or affect claim payments.
 
To view a copy of the MGIC Master Policy, see Master Policyholder resources at
www.mgic.com/lender-services/index.html.
 
5.03 Nonclaimable Items
 
Certain fees are nonclaimable, including, but not limited to:
■ Attorney fees associated with robo-signing
■  Automated Valuation Model (AVM) fees
■  Borrower outreach/field service/door knock fees
■ Expenses associated with environmental hazards
■ Incentive fees
■ Late charges
■ Mortgage insurance premiums
■ Sheriff’s deposits
■ Tax penalties and interest
■   Technology fees, including connectivity, invoicing and processing fees
■ Transaction fees
■ Vendor fees


Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 5 – Claim for Loss


page 29
 
5.04 Claim Documentation Requirements
 
Providing all required documentation will expedite processing your claim.
Submit supporting claim documents before, during or after filing a claim.
Submitting documents does not constitute filing of a claim; you must file a
claim separately. See claim filing options on
www.mgic.com/default-servicing/claims.html.



Note
When MGIC requests a document to support your claim, and if after multiple and
reasonable efforts to locate the specific document, you have determined you will
never be able to supply it, provide official notification to MGIC using the
Unable to Provide selection within MGIC/Link’s Claim Documents feature.

 
5.04a
Minimum Documentation
Requirements for all Claims
MGIC requires the following documentation to process your claim:
 
■ A loan payment history from origination to claim filing with corresponding
escrow and suspense balances; however, at a minimum, a loan payment history for:
– The last 12 payments prior to claim filing OR
– If the payment due date has advanced, payment history from the first date of
default to claim filing.
■ a comprehensive list, in chronological order, of your efforts and the events
pertaining to:
– collection,
– foreclosure,
– loss mitigation,
– bankruptcy AND
– other legal activities;
■  a copy of your collections and loss mitigation systems’ notes;
■ evidence of title transfer (foreclosure deed);
■  if a third-party outbid, a copy of the third-party check;
■ a copy of the complete loan origination package and closing documents; AND
■  any potential additional information (5.04b).

 

 
Note
If the state time frame is exceeded, see  3.02a for details.

 
Submission
Submit supporting claim documents using MGIC/Link’s Claim Documents feature.



Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 5 – Claim for Loss


page 30
 
5.04b
Potential Additional Documentation
MGIC may require additional documentation in order to process your claim, based
on the specifics of the loan, certificate or claim type.
 
Pay-Option ARMs or Loans with Negative Amortization
■  a copy of the Pay-Option ARM Note
Loss Mitigation Efforts
■  terms of any forbearance agreements, repayment plans or modification
agreements
■  servicing notes, including a complete chronology of events
 
Short Sales
■ The additional documentation below applies to both short sales where MGIC has
delegated approval authority to Fannie Mae and Freddie Mac and any non-GSE short
sales:
– your borrower-titled short sale approval letter;
–  a copy of the final HUD-1 Settlement Statement;
–  a Broker’s Price Opinion (BPO) or an appraisal no more than 120 days from
approval, including interior photographs
■
 The additional documentation listed below applies to non-GSE short sales only:
– contribution information, if applicable; AND
– a copy of the executed sales contract.
 
Deed in Lieu
■ The additional documentation below applies to both deed in lieus where MGIC
has delegated approval authority to Fannie Mae and Freddie Mac and any non- GSE
deed in lieus:
– your deed in lieu approval letter;
– the Deed transferring title; AND
– contribution information, if applicable.
 
REO Sales
■  a copy of the final HUD-1 Settlement Statement and redemption statements;
■  a valuation (BPO or appraisal) with any repair addenda; AND
■  the approval letter containing the sale terms.
 
GSE Supplemental Coverage Claims (pool or second-layer coverage)
■  Primary coverage claim payment amount and date paid

 
Submission
Submit supporting claim documents using MGIC/Link’s Claim Documents feature.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 5 – Claim for Loss


page 31
 
5.04c
Acquisition
Documentation
If MGIC elects to acquire title to the property, you are required to provide
MGIC or its designee the following documents prior to claim payment:
■ a recordable warranty deed (e.g., Grant Deed for California property, Covenant
Deed for Michigan property) containing the normal and customary warranties and
covenants in the usual and customary form (Quit Claim Deeds are not an
acceptable form of conveyance to MGIC);
■ all appropriate state and county transfer forms (executed, if required);
■  evidence of Good and Merchantable Title;
■ evidence that all property taxes are paid current as of the date of
acquisition; AND
■ if the property is subject to a homeowners association/condo assessment, a
written statement from the association showing that:
– all dues, assessments, penalties and interest are paid current; AND
–  all filed liens have been released or satisfied.

 
Submission
Submit supporting claim documents using MGIC/Link’s Claim Documents feature.

 
5.05 Filing Claims


5.05a
Primary Coverage
Claims
If Fannie Mae is the investor, file the claim on behalf of Fannie Mae.
 
If Freddie Mac is the investor, do not file a claim; Freddie Mac will file
directly with MGIC.
 
For all other investors, it’s typical that you file the claim on their behalf.

 

 
Note
Servicing documentation  requests are sent to and typically fulfilled by the
Servicer regardless of Investor.




Time Frame Requirements
A claim on a loan must be filed within 60 days after title transfer which, could be one
of the following:
■  a foreclosure sale has been completed OR
■  the property is sold as a borrower-titled short sale (5.01b)
■ For deeds in lieu of foreclosure, a claim must be filed within 90 days from
the date of deed in lieu approval and within 60 days of execution of the deed in
lieu.

 
Submission
See claim-filing options at www.mgic.com/default-servicing/claims.html.



Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 5 – Claim for Loss
 
page 32


5.05b
Supplemental Coverage (Pool or Second-Layer Coverage) Claims
If a loan has GSE supplemental coverage (pool or second-layer coverage), the
investor will file the claim.
 
For non-GSE, insured loans with supplemental coverage (pool or second-layer
coverage), you are responsible for filing the claim.

 
Time Frame Requirements
File within 60 days AFTER closing the sale of the property.



Submission
See claim-filing options at www.mgic.com/default-servicing/claims.html.

 
5.05c
Supplemental/Review Claims
You can file a supplemental/review claim for one or a combination of the
following reasons:
■ To request additional expenses on a paid claim
■
To request that MGIC to reconsider expenses previously disallowed on a paid claim

 

Note All requests must include supporting documentation  that has not already
been provided.




Time Frame Requirements
File within 90 days of the initial claim payment. MGIC will not consider
requests and supporting documentation submitted after 90 days from the initial
claim payment.

 
Submission
When requesting additional expenses on a paid claim:
■ Submit additional expense information using the supplemental/review claim form
on MGIC/Link Servicing.
■ Send all supporting documentation to claimsquery@mgic.com or via Secure File
Transfer; select Claimsquery as File Recipient.
When requesting review and payment of previously disallowed items:
■  Send all supporting documentation via
Secure File Transfer. Select Claimsquery as File Recipient.

 
5.06 Check Claim Status


Regardless of how you file a claim, check its status (7.01g) on MGIC/Link Servicing.
 
5.07 Explanation of Benefits
 
To help you understand how we arrived at a claim benefit amount, refer to the
Explanation of Benefits (EOB) statement. The EOB statement includes a detailed
explanation of the interest and expense calculations and a claim summary.
 
Regardless of how you file a claim, access its EOB (7.01g) on MGIC/Link
Servicing.
 
In addition, Electronic Funds Transfer (EFT) users can view and print the EOB
from the MGIC/Link Servicing Reports menu (7.01h).
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 6 – Exhibits


page 33


Section 6:
Exhibits
 
6.01 MGIC Financial Analysis Form
6.02 Arrearage and Principal Reduction Defined With Respect to Loan Modifications
6.03 State Time Frames for Loans with Primary Coverage
6.04 Claim for Loss Form

 
6.01 MGIC Financial Analysis Form


Use the MGIC Financial Analysis Form — or a comparable analysis — to measure
monthly cash flow, short-term savings and long-term savings. (If you use a form
other than MGIC’s, do not include the MI claim payment in your calculations.)
 
The form is available on MGIC/Link Servicing. Select Short Sale in the main
menu. Enter the certificate number and select MGIC Financial Analysis Form.
 
[image00001.jpg]

Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 6 – Exhibits


page 34


6.02
Arrearage and Principal Reduction Defined, With Respect to Loan Modifications

 
6.02a Arrearage
6.02b Principal Reduction
6.02c Examples


Refer to these definitions for the application of arrearage and principal
reduction as part of a loan modification. The table below includes examples of
use and the impact on claim payment.
 

6.02a Arrearage
When a loan is delinquent, a modification typically will address the arrearage
(delinquent PITI payments, including claimable interest and expenses). MGIC
defines the options in the following ways:

■   Capitalize arrearage. The arrearage is added to the principal balance of the
loan and included in the amortization calculation.



Note
Although not common, the arrearage may be identified as deferred or a
forbearance, but still amortized. This is the same as capitalizing the
arrearage.

 
■ Defer/forbear arrearage. The actual principal amount due and payable at
maturity of the loan (or sale of the property) is the original unmodified
principal amount, less any and all periodic principal payments the borrowers
make until maturity or sale. However, the contractual payment the borrowers make
is no longer fully amortized, as the arrearage is excluded from the amortization
calculation (defer/forbear arrearage).
■ Balloon payment arrearage. The arrearage amount is due on a specific date,
typically paid in a lump sum at the end of the mortgage term. The contractual
payment the borrower makes is no longer fully amortized as the arrearage is
excluded from the amortization calculation.
 

6.02b Principal Reduction
The modification includes a component to reduce the current unpaid principal
balance (UPB). The amount of the principal reduction can be forgiven or handled
as a forbearance.

■  Principal reduction/forgiveness. The current UPB is reduced by a specific
amount. Payments are based on the new, reduced UPB. The principal may be
forgiven:
– in total at the time of the modification OR
– over a period of time if the borrower remains current.
In some cases, a lender may require that the borrowers share any equity in the
property at time of payout.
■ Principal forbearance. The principal amount is not amortized (included in the
monthly payments), but is due in full at the time of sale or payoff of the loan.
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 6 – Exhibits


page 35
 
6.02c
Examples

 
 
 
Description
 
Claim Impact1
 
Capitalize Arrearage (may be called deferred or forbearance, but it is
amortized)
 
UPB = $200,000
Loan is delinquent by $3,000
■  Arrearage = $3,000 fully amortized (capitalized)
■  New UPB = $203,000
 
The borrowers are responsible for paying on a UPB of $203,000.
 
Claimable amount = $203,000
 
Forbear (defer or balloon) arrearage
 
UPB = $200,000
Loan is delinquent by $3,000
■  Arrearage = $3,000 (forbear, balloon or defer), not amortized
■  New UPB = $200,000
 
The borrowers are responsible for paying on a UPB of $200,000 with a final
payment of $3,000 due upon sale or payoff of the loan, in addition to any
remaining amount of the modified UPB.
 
Claimable amount = $203,000
■  Calculate interest on
$200,000
■  No interest calculated on forbearance amount of
$3,000
 
Capitalize arrearage; forbear principal
 
UPB = $200,000
Loan is delinquent by $3,000
■  Arrearage = $3,000 fully amortized (The amount is capitalized, but the
Servicer may refer to it as forbearance, ballooned or deferred.)
■  Principal = $100,000 (forbear, balloon or defer), not amortized
■  New UPB = $103,000
 
The borrowers are responsible for paying on a UPB of $103,000 with a final
payment of $100,000 due upon sale or payoff of the loan, in addition to any
remaining amount of the modified UPB.
 
Claimable amount = $203,000
■  Calculate interest on
$103,000
■  No interest calculated on
$100,000
 
Forbear (defer or balloon) arrearage; forbear principal
 
UPB = $200,000
Loan is delinquent by $3,000
■  Arrearage = $3,000 (forbear, balloon or defer), not amortized
■  Principal = $100,000 (forbear, balloon or defer), not amortized
■  New UPB = $100,000
 
The borrowers are responsible for paying on a UPB of $100,000 with a final
payment of $103,000 due upon sale or payoff of the loan, in addition to any
remaining amount of the modified UPB.
 
Claimable amount = $203,000
■  Calculate interest on
$100,000
■  No interest calculated on
$103,000
 
Forgive (reduce)
principal 2
 
UPB = $200,000
Loan is delinquent by $3,000
■  Arrearage = $3,000 capitalized, fully amortized
■  Principal = $50,000 forgiven, not amortized
■  New UPB = $153,000
 
The borrowers are responsible for paying on a UPB of $153,000. The $50,000 in
principal may be completely forgiven or may be due upon sale or payoff of the
loan based on the terms of the program.
 
Claimable amount = $203,000
■  Calculate interest on
$153,000 calculated with interest
■  No interest calculated on
$50,000

 
1 The claimable amount listed assumes the loan modification meets MGIC’s
guidelines for delegated authority or that it was reviewed and approved by MGIC.
2  If the forgiveness is the result of litigation or a settlement, the forgiven
amount may not be claimable.
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 6 – Exhibits


page 36
 
6.03  State Time Frames for Loans with Primary Coverage
 
The table below lists the number of days MGIC allows to complete a foreclosure
subject to additional time required for diligent servicing and loss mitigation
activities. If the number of days submitted on a claim exceeds the applicable
State Time Frame, please provide to MGIC a chronology of events. MGIC will
review the information to determine if additional days claimed will be allowed.
 
State
Method of Foreclosure
# of Days from
Due Date of 1st Unpaid Installment to Claim Filing*
 
Paid Through
Date Prior to Claim Filing*
AL
Power of Sale
240
270
AK
Trustee Sale
Judicial w/Redemption
300
690
330
720
AZ
Trustee Sale
Judicial
300
450
330
480
AR
Power of Sale
300
330
CA
Trustee Sale
Judicial w/Redemption
300
900
330
930
CO
Trustee Sale w/Redemption
345
375
CT
Strict Foreclosure
Power of Sale
360
420
390
450
DE
Judicial
390
420
DC
Trustee Sale
240
270
FL
Judicial
390
420
GA
Power of Sale
240
270
Guam
Non-Judicial
360
390
HI
Judicial
390
420
ID
Trustee Sale
Judicial w/Redemption
360
540
390
570
IL
Judicial w/Redemption
Judicial w/Redemption-Deficiency
Judicial w/Redemption- Abandonment
450
480
300
480
510
330
IN
Judicial w/Redemption
420
450
IA
Non-Judicial
Judicial w/o Deficiency
Judicial w/o Deficiency (Non-Owner-Occupied)
Judicial w/Deficiency
300
480
360
660
330
510
390
690
KS
Judicial w/Redemption
450
480
KY
Judicial
360
390
LA
Judicial
360
390
ME
Judicial w/Redemption
510
540
MD
Trustee Sale w/Redemption
285
315
MA
Trustee Sale
390
420
MI
Power of Sale
– w/Redemption
– Abandonment
– w/1 Year Redemption (properties in excess of 3 acres)
 
450
300
630
 
480
330
660
MN
Power of Sale/Redemption
Judicial w/Deficiency
450
660
480
690
MS
Trustee Sale
240
270
MO
Trustee Sale
240
270

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 6 – Exhibits


page 36
 
State
Method of Foreclosure
# of Days from
Due Date of 1st Unpaid Installment to Claim Filing*
 
Paid Through
Date Prior to Claim Filing*
MT
Power of Sale
Judicial w/Redemption
300
660
330
690
NE
Trustee Sale
Judicial
270
390
300
420
NV
Trustee Sale
Judicial w/Redemption
300
660
330
690
NH
Power of Sale
240
270
NJ
Judicial w/o Deficiency
Judicial w/Deficiency
480
660
510
690
NM
Judicial w/Redemption
360
390
NY
Judicial
480
510
NC
Trustee Sale
240
270
ND
Judicial w/Redemption
360
390
OH
Judicial w/Confirmation
450
480
OK
Judicial
360
390
OR
Trustee Sale
330
360
PA
Judicial
390
420
Puerto Rico
Judicial
540
570
RI
Power of Sale
240
270
SC
Judicial w/o Deficiency
Judicial w/Deficiency
330
360
360
390
SD
Judicial w/Redemption
480
510
TN
Trustee Sale
240
270
TX
Power of Sale
Judicial
220
360
250
390
US Virgin Islands
Trustee Sale Judicial w/Deficiency
510
540
UT
Trustee Sale
Judicial w/Redemption
330
510
360
540
VT
Judicial w/Redemption
420
450
VA
Trustee Sale
240
270
WA
Trustee Sale
Judicial w/Deficiency
330
690
360
720
WV
Trustee Sale
270
300
WI
Judicial w/o Deficiency
Judicial w/Deficiency
450
630
480
660
WY
Power of Sale w/Redemption
405
435

 
*Add up to an additional 165 days if a borrower’s bankruptcy filing prevented
timely initiation or completion of foreclosure.


Support
Refer to MGIC’s State Time Frame Guidelines (3.02) for additional information.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 6 – Exhibits


page 37
 
6.04 Claim for Loss Form
 
File a claim for loss using MGIC/Link Servicing’s secure, web based form. Or if
you’re unable to use MGIC/Link, complete the editable version of the form, print
and fax to MGIC, 1-800-353-8781. A full-size version is available at
www.mgic.com/default-servicing/default-guides.html.
 
[image00002.jpg]
 
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 6 – Exhibits


page 38
 

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 6 – Exhibits


page 39
 
Section 7:
Default
Servicing Tools
 
7.01 MGIC/Link Servicing
7.02 Automated Default Reporting
7.03 Secure File Transfer
7.04 Electronic Funds Transfer (EFT)

 
7.01 MGIC/Link Servicing
 
MGIC/Link Servicing provides you with a secure, automated support hub for
servicing defaults, reporting your loss mitigation efforts and filing claims.

Register for your MGIC/Link Servicing login ID and password at
www.mgic.com/signup.
7.01a Report Defaults and Default Status
7.01b Submit Loss Mitigation Workouts
7.01c Report HAMP Modifications for GSE and Non-GSE Loans
7.01d Report Loan Modifications
7.01e File a Claim
7.01f Uploading Documentation
7.01g Check Claim Status/Explanation of Benefits
7.01h View EFT Claim Payment Details
 
7.01a
Report Defaults and
Default Status
Select File/Update a Default in the MGIC/Link main menu to:
■  notify us that a borrower is 2 consecutive payments past due by filing a
Notice of Delinquency (1.02).
■ report the status of loans in default and your servicing efforts to remedy
default as required by the Master Policy.

 
7.01b
Submit Loss Mitigation Workouts
Request approval and submit documentation for loss mitigation workouts that do
not meet MGIC Delegated Guidelines.
■ Select Loan Modification in the MGIC/Link main menu to submit requests for
approval for loan modifications that do not meet MGIC Delegated Guidelines
(2.05a).
■ Select Short Sale in the MGIC/Link main menu to: – submit the results of the
MGIC Financial Analysis for loans that meet MGIC Delegated Guidelines (2.06a);
– request approval and submit documentation for short sales that do not meet
MGIC Delegated Guidelines (2.06d);
– provide additional information on short sale requests pending approval; AND
– request an extension approval.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 7 – Default Servicing Tools


page 40
 
■ Select Deed in Lieu in the MGIC/Link main menu to submit requests for approval
and supporting documentation for a deed in lieu that does not meet MGIC
Delegated Guidelines (2.06d).
■ Select Other Workout Types in the MGIC/Link main menu to submit requests for
approval for the following workout types:
– foreclosure sale postponement (2.01);
– forbearance (2.02);
– repayment plans (2.03); AND
– other unlisted programs that require MGIC’s review and approval.
 
7.01c
Report HAMP Modifications for GSE
and Non-GSE Loans
Submit your completed MICA HAMP Reporting Template.
■  Select HAMP Reporting in the MGIC/Link main menu.

 
7.01d
Report Loan
Modifications
■  Report individual or multiple loan modifications that meet MGIC Delegated
Guidelines (2.05a)..
■ Select Loan Modification in the MGIC/Link main menu to report individual
modifications or upload the Loan Modification Submission Spreadsheet.


7.01e
File a Claim
The most secure, expedient means to file an individual claim is via MGIC/Link
Servicing.

■  Select File a Claim in the MGIC/Link main menu and enter the MGIC Certificate
Number.
 
The online claim form opens, prefilled with servicer, mortgage insurance,
borrower and property location information. The MGIC/Link form also calculates
totals for you. You have the option to save your work and finish at your
convenience. Once complete, submit the claim to MGIC.

7.01f
Uploading
Documentation
Upload documentation through MGIC/Link Servicing:
■  prior to filing a claim OR
■ immediately after filing a claim OR
■ upon MGIC’s request for any missing or additional documentation.
■ Select Claim Documents in the MGIC/Link main menu.

 
Also, once MGIC has notified you that we have registered your claim, use the
Claim Documents feature to:
■  access specific missing documents you need to submit on a per-claim basis;
AND
■ create your own reports containing all of your claims with outstanding
documents requested.


View our MGIC/Link Claims Pending Doc Request training tutorial.
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 7 – Default Servicing Tools


page 41
 
7.01g
Check Claim Status/ Explanation of Benefits
Regardless of how you file a claim, you can check claim status securely and
easily through MGIC/Link Servicing. Once a claim has been settled, you can
download an Explanation of Benefits.
■ In the MGIC/Link main menu, select Policy Inquiries.
■ Provide the certificate number, a borrower Social Security Number or Servicer
Number and select Claim as your Inquiry Type.

 
7.01h
View EFT Claim Payment Details
View payment details online the same day funds are transferred. Select the
Reports tab to access:
■  EFT Reconciliation Reports with daily totals of funds transferred;
■  individual claim payments that comprise the total transfer; AND
■ Explanation of Benefits (EOB) statements for each claim.

 
7.02 Automated Default Reporting


Report defaults (1.02) and their status (1.03) to MGIC electronically via
Automated Default Reporting (ADR) to reduce errors, increase efficiencies and
eliminate paper.
 
How ADR works
 
Shortly after the 15th of every month, your loan data base is scanned. During
the scan, information about delinquent MGIC loans is gathered from your online
collection system and loaded into an electronic file. Once the information is
loaded, you deliver the file to MGIC, where the information is added to our
computer system.
 
Report all MGIC loans that are 2 or more months in default until either the loan
becomes current or a claim is filed. Reported delinquencies include new
defaults, updates or cures on previously reported delinquent loans and
foreclosures.
 
How to Get Set Up on ADR
 
Step 1: Portfolio review
 
We recommend that a portfolio review be performed on all of your MGIC loans.
This review ensures that your loan files – and ours – are accurate. To assist
you, we’ll be happy to provide a file or listing of your current MGIC loans.
 
Step 2: Data verification
 
Once the review is complete and any discrepancies are resolved, Automated
Default Reporting begins. To make sure your delinquent loans are accurately and
completely transmitted, we verify your data – typically for the first two file
submissions. During this time, you continue to report your delinquencies
manually.


To Sign Up To get set up with ADR, contact MGIC eCommerce Services,
ecommerce_services@mgic.com or 1-800-558-9900.

 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.

--------------------------------------------------------------------------------

MGIC’s Default Servicing Guide
Section 7 – Default Servicing Tools


page 42
 
7.03 Secure File Transfer
 
Replace faxing and overnight document delivery and protect the privacy of
information you send with MGIC’s Secure File Transfer.
All data transmissions are encrypted using the strongest available industry
standards
— Secured Socket Layer (SSL).
Send and receive any file type (e.g., PDF, XLS, DOC, etc.).
 

To Sign Up Register for your MGIC Secure File Transfer login ID and password at
www.mgic.com/signup.



Support
View or print SFT Step-by-Step instructions.
View our Send and Receive Files through Secure File Transfer training tutorial.



7.04 Electronic Funds Transfer (EFT)


Expedite MGIC Claim Payments with Electronic Funds Transfer. With EFT, as soon
as MGIC completes a claim, funds are transferred directly into your account in
one consolidated payment. EFT eliminates waiting for a check in the mail. MGIC
will provide an EFT Reconciliation Report on the MGIC/Link Servicing site
listing all loans receiving payment within one business day prior to deposit.
 
To get started
 
Complete and fax an Authorization for Electronic Receipt of Payment form to
MGIC’s Cash Management Department, (414) 347-6354. The form is available at
www.mgic.com > Servicing > Default Servicing > Guides and Forms.
Upon receipt, MGIC will:
■ test to ensure the successful transfer of future funds;
■ work with you to set up EFT service for your designated branches or offices;
■ notify you of the date EFT claim payments will be activated; AND
■ provide you with instructions for accessing payment detail via MGIC/Link
Servicing (7.01h).
 
Questions? Contact MGIC Customer Service, customer_service@mgic.com or 1-800-424-6442.


--------------------------------------------------------------------------------

Mortgage Guaranty Insurance Corporation
MGIC Plaza, Milwaukee, Wisconsin 53202 • www.mgic.com


© 2010-2013 Mortgage Guaranty Insurance Corporation. All rights reserved.
71-41067 6/13
 
 

--------------------------------------------------------------------------------